Citation Nr: 0523850	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  02-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to December 
1954.  He died in January 2000.  The appellant is the 
veteran's widow.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2003, the Board remanded the case to the RO for 
further evidentiary development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran died in June 1995 as a result of heart 
disease and hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for a schizophrenic reaction with chronic 
anxiety reaction, which was evaluated as 30 percent 
disabling.

3.  Neither heart disease nor hypertension was present in 
service, manifested within one year following the veteran's 
separation from active duty, or etiologically related to 
service or a service-connected psychiatric disability.   




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the appellant was provided with the 
notice required by the VCAA and the implementing regulations 
by letters dated in May 2003 and February 2005.  VA informed 
her of the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Although VA has not 
specifically requested the appellant to submit all pertinent 
evidence in her possession, it has informed her of the 
evidence that would be pertinent and requested her to submit 
such evidence.  

Moreover, all pertinent, available evidence pertaining to the 
appellant's claim has been obtained.  In addition, the RO 
obtained VA medical opinions addressing the cause of the 
veteran's death.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
her claim and the Board is also unaware of any such 
outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated evidential development, the RO 
readjudicated the appellant's claim.  There is no indication 
or reason to believe that the RO's decision would have been 
different had the claim not been adjudicated prior to the 
provision of the required notice.

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of this claim by 
the RO were harmless and not of sufficient significance to 
warrant another remand and further delay of the appellate 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

Service medical records reflect that the veteran was treated 
for a schizophrenic reaction in June 1954.  His treatment 
included electroshock and Insulin shock therapy.  He was 
subsequently given a medical discharge due to this condition.  

Private medical records dated from September 1970 to April 
1971 show treatment for various disabilities including an 
acquired psychiatric disorder and hypertension.  A December 
1970 medical certificate notes that the veteran had labile 
blood pressure.  During VA examination in February 1971, he 
was diagnosed with asymptomatic essential hypertension.  

By rating action in March 1971, the RO awarded service 
connection for the veteran's schizophrenic reaction with 
chronic anxiety reaction.  An initial disability evaluation 
of 30 percent was assigned for this disability.  

Private and VA treatment records from April 1971 to April 
1993 show that the veteran received treatment for his 
service-connected psychiatric disorder.  These treatment 
records indicate that he had poor blood pressure control.  In 
July 1992, the veteran underwent cardiac catheterization for 
treatment of his coronary artery disease.  

Subsequent treatment records show continued treatment for 
cardiovascular problems and psychiatric problems.  The 
veteran's cardiovascular problems progressed and he was 
transferred to a VA medical facility in January 2000 
following treatment at a private hospital for a myocardial 
infarction.  Inpatient treatment records show treatment for 
acute inferolateral myocardial infarction with subsequent 
cardiogenic shock, coronary artery disease, and history of 
hypertension.  During treatment, he became confused and had 
to be restrained for his protection.  He died while 
hospitalized.  

The veteran's death certificate notes that he died in January 
2000.  The immediate cause of death is listed as an acute 
infero-lateral myocardial infarction (MI) due to (or as a 
consequence of) coronary artery disease.  Hypertension is 
listed as another significant condition contributing to 
death, but not resulting in the underlying cause of death.  
 
In a March 2000 letter to the Defense Finance Accounting 
Service, the appellant expressed her belief that the 
veteran's heart condition began as a result of insulin and 
shock treatment prescribed during his active service.  She 
reported that the veteran was a different person and his life 
was a struggle from day to day.  Both she and the veteran 
carried nitroglycerin tablets for blackouts and he took daily 
medication to help him sleep.  The appellant filed her claim 
for service connection for the cause of the veteran's death 
in November 2000.  

In support of her claim for service connection for the cause 
of the veteran's death, the appellant submitted several 
statements from friends and family members attesting to the 
veteran's mental and physical condition following his 
separation from active duty.  

The RO obtained a VA medical opinion in June 2002.  The 
examining physician noted that he had reviewed the veteran's 
claims folder.  It was noted that the veteran was found to 
have hypertension during VA examination in 1971.  At that 
time, he gave a history of having had questionably 
intermittent hypertensive readings and an unsubstantiated 
history of being treated for a short period of time prior to 
that.  He continued to have hypertension after that 
examination.  Prior to his death, he was admitted to the 
hospital with chest pain, developed an acute inferolateral 
myocardial infarction, and went into cardiogenic shock.  The 
examiner opined that there was no connection between the 
veteran's service-connected schizophrenia and his 
hypertension, coronary artery disease, and inferior 
myocardial infarction.  It was further opined that the 
veteran's schizophrenia did not contribute to, or materially 
affect, the condition causing his death.  

Pursuant to the Board's prior Remand, the examiner that 
proffered the June 2002 examination provided an addendum 
stating his belief that the veteran's schizophrenia did not 
cause, materially affect, or chronically worsen the veteran's 
cardiovascular disease or play a major causal role in the 
veteran's death.  It was noted that it was common medical 
knowledge that chronic schizophrenia does not cause 
atherosclerotic cardiovascular disease nor materially worsen 
the disease and it would not have played a material role in 
the veteran's death.  


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury.  Where 
the service-connected disability affects vital organs as 
distinguished from muscular or skeletal functions and was 
evaluated as 100 percent disabling, debilitation may be 
presumed.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.312 (2004).  

Where a veteran served for at least 90 days during a period 
of war and manifests cardiovascular disease or hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

At that the time of the veteran's death, service connection 
was in effect for a schizophrenic reaction with anxiety 
reaction, rated as 30 percent disabling.  The veteran's death 
certificate lists his immediate cause of death as acute 
infero-lateral myocardial infarction due to coronary artery 
disease and identifies hypertension as a contributory cause 
of death.  There is no competent medical evidence suggesting 
that heart disease or hypertension was present in service or 
until many years thereafter.  

The appellant asserts, however, that the veteran's 
cardiovascular disease was etiologically related to his 
service-connected schizophrenia.  The opinion provided by a 
VA physician in June 2002 and July 2005, is clearly against 
the claim.  The Board has found this opinion to be the most 
probative evidence concerning whether the veteran's PTSD 
played a material causal role in his death.  In this regard, 
the Board notes that the opinion addresses the specific 
circumstances in this case, is based upon a review of the 
veteran's pertinent medical history, as documented in the 
claims folder, and is properly supported.  

The only evidence presented by the appellant concerning a 
link between the veteran's service-connected psychiatric 
disability and the cause of his death is her statements of a 
casual relationship.  In the absence of evidence indicating 
that the appellant has the medical knowledge or training 
requisite for the rendering of medical opinions, the Board 
must find that her contentions with regard to the 
relationship between the veteran's psychiatric disability and 
the cause of his death to be of no probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the appellant has submitted various 
statements from friends and family members showing that the 
veteran had changed both mentally and physically following 
his active military service.  As with the appellant's 
statements, these statements are not competent evidence of a 
link between the veteran's service-connected psychiatric 
disability and the cause of his death.  

The Board does not intend to suggest that the veteran's 
service-connected psychiatric condition did not result in 
social or occupational impairment.  Nevertheless, it did not 
involve a vital organ, it was not certified as a cause of 
death, and there is no medical evidence suggesting that it 
resulted in debilitation and rendered the veteran materially 
less capable of resisting the effects of cardiovascular 
disease or heart disease.

Accordingly, the Board concludes that a clear preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


